Citation Nr: 1513551	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-14 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has a diagnosis of PTSD based on in-service stressors related to his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD, which he contends is due to in-service incidents where (1) he saw a decapitated South Korean hanging in front of a Turkish compound and he also saw a South Korean Army member whose body had been cut in half by a Jeep, and (2) he watched a woman be beaten to death.  See January 2014 VA examination.

Service connection is generally warranted for a disability incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

A January 2014 VA examination report diagnosed the Veteran with PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV criteria.  See 38 C.F.R. § 4.125(a).  The examiner, a VA clinical psychologist, determined that each of the stressors was adequate to support a diagnosis of PTSD and that each was related to the Veteran's fear of hostile military or terrorist activity.  The examiner concluded that it was at least as likely as not that the Veteran's PTSD was incurred in or caused by the claimed in-service injury, event, or illness.  

A February 2012 VA memo states that VA can corroborate that the Veteran was stationed in South Korea; however, the incidents described by the Veteran are not researchable by the Joint Service Records Research Center (JSRRC) Stressor Verification Guide.  Apart from the Veteran's lay statements regarding experiencing the in-service stressors, the record contains no additional evidence for or against their occurrence.  As there is not clear and convincing evidence to the contrary, the Board finds that the Veteran's lay statements alone establish the occurrence of the claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).  

The evidence shows that all three elements of service connection have been met.  38 C.F.R. § 3.304(f).  Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is warranted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


